Hodges, J.
1. The answer in this case was in effect a plea of recoupment, and was not confined to damages arising on the contract on which the plaintiff sued. Recoupment can only be pleaded in actions ex contractu when for any reason the plaintiff is liable to defendant on the contract sued upon. Civil Code, §§ 4350-3.
2. Damages arising from an alleged contract to reduce the amount of the rent in suit, and damages based upon a contract to build a certain warehouse for the defendant, which the plaintiff violated, though referring to the original rent contract represented by the notes in suit, can not be pleaded in a suit upon the rent notes, for the reason that the contract set up in the answer is not the contract sued upon, but is independent of the notes sued on. Jester v. Bainbridge State Bank, 4 Ga. App. 469 (61 S. E. 926).
*392Decided July 6, 1916.
Complaint; from municipal court of Macon — Judge Chambers. January 20, 1916.
Walter Defore, for plaintiff in error.
Jesse Harris, contra.
3. Remote, consequential, or speculative damages that could not have been reasonably in the contemplation of the parties as a result of the breach of the contract can not be recovered. Stewart v. Lanier House Co., 75 Ga. 582.
4. The court did not err in striking the answer on demuj-rer.

Judgment affirmed.